158Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-6, 16-20 have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/21 has been entered.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, 16-20 in the reply filed on 2/3/20 is acknowledged.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  On 1/19/21, Applicant amended the independent claims.  And, Applicant’s Remarks address these amended features.  Also, on page 19, Applicant states, “Instead, Bodington teaches to substitute another account without first confirming that the account to be used as a substitute is in a suitable status to support the desired transaction.”.  See the new 103 and the additional citations and motivation to see how the prior art renders obvious these amended features.  And, see the rejection below for how the prior art renders obvious confirming that a card can be used as a substitute before actually substituting it into the authorization request.
Also, the 101 is still found to apply.  See further 101 description in the 101 rejection.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite receiving a query associated with a transaction authorization request message, the transaction authorization request message requesting authorization of a transaction, the transaction authorization request message comprising transaction data including a first payment account identifier, the first payment account identifier representing a first payment account that belongs to an account holder; accessing a database entry that relates to the account holder; determining from the transaction data and from the database entry that a second payment account offers an advantage for the account holder with respect to the transaction in comparison with the first payment account, said 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions that are possibly but not necessarily performed on a computer as recognized by the court decisions listed in MPEP § 2106.05(d).    Viewed separately or as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to 
Dependent claims 2-6, 17-20 are not considered directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 16-20  are rejected under 35 U.S.C. 103 as being unpatentable over Bodington by (20100211445).
Claims 1, 16.    Bodington discloses a method for optimizing use of payment accounts comprising:
receiving, by a card optimization computer system from a payment network computer system, a query associated with a transaction authorization request message, 
accessing, by the card optimization computer system, a database entry that relates to the account holder (Figs. 8, 9);
determining, by the card optimization computer system, from the transaction data and from the database entry that a second payment account offers an advantage for the account holder with respect to the transaction in comparison with the first payment account, said second payment account different from said first payment account and represented by a second payment account identifier different from the first payment account identifier, said second payment account belonging to the account holder (Figs. 8, 9; [100], “[100]…can calculate a value for an incentive associated with applying the transaction upon the Visa.RTM.  debit account in the account set and a value for an incentive associated with applying the transaction upon the American Express.RTM.  charge account in the account set.  The transaction handler device 216 can then compare the calculated values with a criterion, such as "the most valuable incentive."; at [97] an American Express card is used to start the transaction, however, at [99] a Visa is used to actually pay for the transaction because of the better deal).

Bodington further discloses determining, by the card optimization computer system via communication with an issuer of the second payment account, that the second payment account has sufficient credit to support charging the transaction to the second payment account (at Fig. 9 item 908, [97-100] a more optimal card or second card is selected, then an authorization request with the second card occurs at Fig. 9, item 910/912 to the issuer, and Bodington discloses that the authorization request can include a sufficient funds check with the issuer: “[39]… The issuer device 222 may authorize the payment transaction after a determination that the account has sufficient funds to cover payment for the resources being purchased or that the transaction has a low risk of fraud, for example”; “[77]… may request that when the issuer 212 is determining whether to authorize a transaction upon a respective credit card in the account set, the issuer 212 bases the authorization on a total credit limit available to the accountholder 102 across all accounts in the account set.”).
Bodington further discloses determining, by the card optimization computer system that is in communication with an issuer of the second payment account, that the second payment account has sufficient credit to support charging the transaction to the credit account in the account set, the transaction be towards the purchase of gasoline resource, and that the spend on the specified credit account not exceed $100 US for a specified duration.” And “[59]… Similarly, the fraud features may include account feature options such as: alerts, currency limits for authentication of corresponding transactions,… or other such fraud features).  Bodington also discloses a wide range of eligibility check rules ([87]).  Also, Bodington discloses business rules to check Before selecting a card ([99]).  While Bodington discloses a variety of eligibility rules and an eligibility check for a credit limit preceding ([88]), Bodington does not explicitly disclose that the sufficient credit is checked with an issuer.  However, Bodington discloses checking sufficient credit with an issuer (“[39]… The issuer device 222 may authorize the payment transaction after a determination that the account has sufficient funds to cover payment for the resources being purchased or that the transaction has a low risk of fraud, for example”; “[77]… may request that when the issuer 212 is determining whether to authorize a transaction upon a respective credit card in the account set, the issuer 212 bases the authorization on a total credit limit available to the accountholder 102 across all accounts in the account set.”).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add 
Bodington further discloses after the step of confirming that the second payment account has sufficient credit to support charging the transaction to the second payment account (see preceding about eligibility and then authorization message, Bodington at Fig. 8 discloses eligibility check of possible substitution cards that occur Before the routing of the card to be substituted into the authorization request that goes to the Issuer: Fig. 8; “[107]…The transaction handler device 216 may utilize the specified code to determine that the corresponding transaction is a transaction eligible for the application of at least one rule associated with the account set (the step 908).  Moreover, the transaction handler device 216 may determine that the routing condition for the business rule for routing the transaction is satisfied by determining that the specified code was included in the eligible transaction (the step 908).  The transaction handler device 216 may then route the authorization request to the issuer device 216 of the specified credit account (the step 910).”)), reporting, by the card optimization computer system, the second payment account identifier to the payment network computer system for substitution in the transaction authorization request message 
Claim 2, 17.    Bodington further discloses the method of claim 1, wherein the first payment account was issued by the issuer of the second payment account (see Bank of America credit and debit accounts at [80]; also see BofA credit at [69]; note debit and credit at [51]).
Claim 3, 18. Bodington further discloses the method of claim 1, wherein said determining step includes determining, by the card optimization computer system, that said second payment account provides more loyalty reward points for the transaction than the first [or second] payment account (see loyalty points at [8]; at [97] an American 
Claim 4, 19. Bodington further discloses the method of claim 3, wherein: the transaction data includes a merchant category code (MCC) that pertains to a merchant involved in the transaction; and wherein the determining that a second payment account offers an advantage is based at least in part on the MCC ([35]).
Claim 6. Bodington further discloses the method of claim 1, wherein the database entry that relates to the account holder lists at least three payment accounts that belong to the account holder; said at least three payment accounts including said first payment account and said second payment account ([95, 24]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bodington by (20100211445) in view of Nagaraj (20170083930).
Claims 5, 20.    Bodington  discloses The method of claim 1, wherein:

wherein said determining that a second payment account offers an advantage includes determining, by the card optimization computer system, that using the second payment account for the transaction has a fee (see fee and extra fee [61]).
Bodington does not explicitly disclose selecting a card because it avoids a foreign transaction fee or because one card has a lower foreign transaction fee than another.  However, Nagaraj discloses this [57, 58]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Nagaraj’s selecting a card based on lower foreign transaction fees to Bodington’s fees, optimal card use, and foreign currency use.  One would have been motivated to do this in order to better select an optimal card.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
See unrelated case 16395685; see Iannacci.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        5/10/2021